DETAILED ACTION
This Office Action is in response to an application filed on October 12, 2020, in which claims 11-30 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/179,675 filed on November 2, 2018, now U.S. Patent No. 10,805,272, which claims domestic benefit as a Continuation of U.S. Application No. 15/097,282 filed on April 12, 2016, now U.S. Patent No. 10,135,789, which claims domestic benefit from Provisional Application No. 62/146,786 filed on April 13, 2015.  

Acknowledgement is made of Applicant’s preliminary amendment filed on October 12, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Remark(s) – Patentably Distinct Subject Matter
Examiner notes that the patent application family contains several applications which, at this time, contain similar yet patentably distinct subject matter.  

Claim Objections
Claims 11 and 21 are objected to because of the following informalities:

Claims 11 and 21 each recite, “from each of a plurality of edge device”.
It appears that the claim(s) should recite, “from each of a plurality of edge devices”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 11 and 21 each recite, “a list of local subnets of the edge device along…”.  
There is insufficient antecedent basis for “the edge device” in the claim(s).  

Claims 12-20 and 22-30 are each dependent upon one of either claims 11 or 21, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Qing, U.S. Pub. No. 2014/0223507 (hereinafter referred to as Xu), in view of Khanna, et al., U.S. Pub. No. 20080080509 (hereinafter referred to as Khanna).  

With regard to claim 11, Xu teaches at a gateway device in a multi-tenant cloud (Xu, [0013]; [0033]; [0070]): receiving, from each of a plurality of edge device at the plurality of separate locations, a list of local subnets of the edge device along with an identifier that identifies the network (Xu, [0047]-[0050]; [0080]).  
Xu does not explicitly disclose, but Khanna teaches in the same field of endeavor, creating a virtual routing and forwarding (VRF) table for the network (Khanna, [0012]-[0015]); storing the received subnets in the VRF table (Khanna, [0012]-[0015]); and establishing a secure tunnel with each edge device for transmission of secure communication with each edge device in order to establish the VPN to connect the machines operating in the plurality of separate locations (Khanna, [0008]; [0034]; [0041]; [0048]; Examiner notes that the limitation(s) “in order to establish the VPN to connect the machines operating in the plurality of separate locations” merely recite(s) intended use/intended result and thus carry no patentable weight).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xu with the teachings of Khanna.  The motivation for this combination is to enable IPSec tunnel endpoints to be automatically discovered by the network elements without requiring the endpoints to be specifically communicated to the edge devices forming VPN tunnel endpoints (Khanna, [0022]; [0041]).  

With regard to claim 21, Xu teaches a non-transitory machine readable medium storing a program which when executed by at least one processing unit (Xu, [0026]-[0027]) at a gateway device in a multi-tenant cloud (Xu, [0013]; [0033]; [0070]) implements a wide area network that provides a virtual private network (VPN) to connect machines operating in a plurality of separate locations, the program comprising sets of instructions for: receiving, from each of a plurality of edge device at the plurality of separate locations, a list of local subnets of the edge device along with an identifier that identifies the network (Xu, [0047]-[0050]; [0080]).  
Xu does not explicitly disclose, but Khanna teaches in the same field of endeavor, creating a virtual routing and forwarding (VRF) table for the network (Khanna, [0012]-[0015]); storing the received subnets in the VRF table (Khanna, [0012]-[0015]); and establishing a secure tunnel with each edge device for transmission of secure communication with each edge device in order to establish the VPN to connect the machines operating in the plurality of separate locations (Khanna, [0008]; [0034]; [0041]; [0048]; Examiner notes that the limitation(s) “in order to establish the VPN to connect the machines operating in the plurality of separate locations” merely recite(s) intended use/intended result and thus carry no patentable weight).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xu with the teachings of Khanna.  The motivation for this combination is to enable IPSec tunnel endpoints to be automatically discovered by the network elements without requiring the endpoints to be specifically communicated to the edge devices forming VPN tunnel endpoints (Khanna, [0022]; [0041]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 14, 2022